Title: [On Human Vanity, 11 December 1735]
From: Franklin, Benjamin
To: 


Duane printed this essay (Works, IV, 346–50), but later editors have not followed his lead. Except for a completely rewritten first paragraph and minor verbal changes this piece first appeared in The Free-Thinker: or, Essays of Wit and Humour, April 24, 1719, as Alfred Owen Aldridge has shown in “The Sources of Franklin’s ‘The Ephemera,’” New Eng. Quar., XXVII (1954), 388–91. Franklin used the central idea of this essay—that of the short-lived insect—in the bagatelle “The Ephemera,” which he addressed to Mme. Brillon, September 20, 1778.
